DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “an opening” on page 46, line 10.  Claim 6 recites, “the opening is provided at one end portion or each of both end portions” on page 47, lines 16-17.  Claim 6 depends off of claim 1 which recites only one opening, therefore it is impossible for claim 6 to have two openings.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on claim 6.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6-7 and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tazawa et al. (JP 2017-072430 A).
With regard to claim 1, Tazawa discloses a container comprising: a container body (20, Fig. 1) that includes a wall portion (22, Fig. 1) separating inside (at 25, Fig. 2) and outside (opposite 25, Fig. 2) and is formed of a long-fiber-reinforced silicon-carbide composite material obtained by combining monofilaments of silicon carbide with a silicon carbide matrix (¶ 26), the wall portion having a thickness equal to a specific dimension (22 is shown to have a width, Fig. 1); and a lid (32, Fig. 2) capable of closing an opening of the container body, formed of a material containing at least silicon carbide (¶ 31) and equipped with such a wall portion separating inside and outside that thickness is within a range of 1 to 3 times the specific dimension (the thickness of 22 is shown at 1 times the specific dimension).
With regard to claim 4, Tazawa as applied in claim 1 above discloses the claimed invention wherein a gap (from 23 to 33, Fig. 1) between the container body and the lid is sealed with an intermediate material under a state where the opening is closed with the lid (¶ 60).
With regard to claim 6, Tazawa as applied in claim 1 above discloses the claimed invention wherein the container body has a cylindrical shape (Fig.1; ¶ 28); and the 
With regard to claim 7, Tazawa as applied in claim 6 above discloses the claimed invention wherein shape of the lid is at least one of an outer stopper covering an outer periphery of an end portion of the container body, an inner stopper provided inside the opening, and an inner-and-outer stopper covering the end portion of the opening (Fig. 1).
With regard to claim 10, Tazawa as applied in claim 1 above discloses the claimed invention wherein the lid is formed of a long-fiber-reinforced 25silicon-carbide composite material obtained by combining monofilaments of silicon carbide with a matrix of silicon carbide (¶ 31).
With regard to claim 11, Tazawa discloses a method for closing a container comprising steps of: forming a container body (20, Fig. 1; ¶ 26) from a long-fiber-reinforced silicon-carbide composite material obtained by combining monofilaments of silicon carbide with a matrix of silicon carbide (¶ 26), in such a manner that a wall portion capable of separating inside and outside of the container body has a thickness equal to a specific dimension (22 is shown to have a width, Fig. 1); forming a lid (32, Fig. 2) from of a material containing at least silicon carbide (¶ 31) in such a manner that a wall portion separating inside and outside that thickness is within a range of 1 to 3 times the specific dimension (the thickness of 22 is shown at 1 times the specific dimension) and closing an opening of the container body with the lid (¶ 30).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tazawa as applied in claim 1 above in further view of Sato et al. (U.S. 10,781,026 B2).
With regard to claim 3, Tazawa as applied in claim 1 above discloses the claimed invention.
Tazawa does not disclose wherein a screw cutting is formed on each of the container body and the lid in such a manner that the lid is screwed onto the container body.
Sato teaches a container (10, Fig. 1) wherein a screw cutting is formed on each of the container body (28, Fig. 5) and the lid (43, Fig. 2) in such a manner that the lid is screwed onto the container body.
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the screw threads as taught by Sato to modify the invention of Tazawa such that the lid closes the container body (C5:L41-42).

Claims 5, 8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tazawa as applied in claims 1 and 11 above in further view of Kumar et al. (U.S. 2016/0354869 A1).

Tazawa does not disclose an intermediate material for sealing a gap between respective bonding surfaces of the container body and the lid, wherein metallization is applied to the respective bonding surfaces; and the intermediate material is applied to an area subjected to the metallization in such a manner that the intermediate material enters the gap and the gap is sealed by the intermediate material under a state where the opening is closed with the lid.
Kumar teaches a sealing method comprising an intermediate material (60, Fig. 1) capable of sealing a gap between respective bonding surfaces of the container body and the lid, wherein metallization is applied to the respective bonding surfaces (¶ 51); and the intermediate material is applied to an area subjected to the metallization in such a manner that the intermediate material enters the gap and the gap is sealed by the intermediate material under a state where the opening is closed with the lid (¶ 51).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the intermediate material seal with metallization to modify the invention of Tazawa in order to improve the wetting of the ceramic surface, and forming the thin reaction layer (¶ 33).
With regard to claim 8, Tazawa as applied in claim 1 above discloses the claimed invention.
Tazawa does not disclose an intermediate material applied to seal a gap between respective bonding surfaces of the container body and the lid under a state where the opening is closed with the lid, wherein the intermediate material contains at 
Kumar teaches an intermediate material applied to seal a gap between respective bonding surfaces of the container body and the lid under a state where the opening is closed with the lid, wherein the intermediate material contains at least one of a metal brazing material of nickel braze (¶ 28).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the nickel braze material as taught by Kumar to modify the invention of Tazawa in order to enhance other properties of the braze alloy, such as the thermal expansion coefficient, and the phase stability (¶ 28).
With regard to claim 13, Tazawa as applied in claim 11 above discloses the claimed method.
Tazawa does not disclose a method comprising a step of performing metallization on an entry range of an intermediate material in advance, the intermediate material being for sealing a gap where the container body and the lid face and overlap each other.
Kumar teaches a method comprising a step of performing metallization on an entry range of an intermediate material in advance, the intermediate material being for 
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the method comprising a step of performing metallization on an entry range of an intermediate material in advance as taught by Kumar to modify the invention of Tazawa in order to provide good stability and chemical resistance within determined parameters at a determined temperature (¶ 54).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tazawa as applied in claim 1 above in further view of Hayashi et al. (U.S. 9,776,380 B2).
Tazawa does not disclose an intermediate material applied to seal a gap between respective bonding surfaces of the container body and the lid under a state where the opening is closed with the lid, wherein the intermediate material contains (a) an inorganic adhesive using metal alkoxide of silicate type or phosphate type, (b) a ceramic precursor polymer of polycarbosilane, polycarbosilazane, or polyorganoborosilazane, and (c) 30 to 60 wt% of silicon carbide additive.
Hayashi teaches an intermediate material applied to seal a gap between respective bonding surfaces of the container body and the lid under a state where the opening is closed with the lid (4, fig. 1), wherein the intermediate material contains an inorganic adhesive using metal alkoxide of silicate type or phosphate type (C7:L4-7).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the intermediate sealing material containing an inorganic adhesive as taught by Hayashi to modify the invention of Tazawa in order to .

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tazawa as applied in claim 11 above in further view of Li et al. (U.S. 2008/0078501 A1).
With regard to claim 12, Tazawa as applied in claim 11 above discloses the claimed method.
Tazawa does not disclose a method comprising steps of: applying an intermediate material to seal a gap between respective bonding surfaces of the container body and the lid; and causing the intermediate material to enter the gap under capillary phenomenon by melting the intermediate material.
Li teaches a method comprising steps of: applying an intermediate material to seal a gap between respective bonding surfaces of the container body and the lid; and causing the intermediate material to enter the gap under capillary phenomenon by melting the intermediate material (¶ 26).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of sealing a gap using the capillary phenomenon as taught by Li to modify the invention of Tazawa in order to improve the strength of a mechanical body (¶ 10).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tazawa as applied in claim 11 above in further view of Brown et al. (U.S. 10,145,271 B2).

Tazawa does not disclose a method wherein the container body or the lid is formed by at least one of a chemical vapor deposition method and a chemical vapor infiltration method.
Brown teaches a manufacturing method wherein a product is formed by at least one of a chemical vapor deposition method and a chemical vapor infiltration method (C3:L43-44).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the manufacturing method as taught by Brown to modify the invention of Tazawa in order to provide a protective coating (C2:L22).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M VAN BUSKIRK whose telephone number is (571)270-3979.  The examiner can normally be reached on 11 A.M. - 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M VAN BUSKIRK/           Examiner, Art Unit 3735            

/Anthony D Stashick/           Supervisory Patent Examiner, Art Unit 3735